Citation Nr: 0414144	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  95-37 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for kidney stones.

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative changes of the right shoulder.

3.  Entitlement to an initial rating in excess of 30 percent 
for degenerative changes of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
July 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The most recent Board remand in this case was in July 2003.  
Thereafter, the RO issued a rating decision in December 2003 
that granted an initial 30 percent rating for kidney stones 
from March 23, 1993, the effective date for service 
connection, based on clear and unmistakable error.  This 
served to amend the March 2001 RO rating decision that 
granted the initial 30 percent evaluation from October 17, 
2000.  The issue of an increased initial rating for kidney 
stones has been revised to reflect this change.  The appeal 
was not withdrawn on any outstanding issue and the case was 
recently returned to the Board for appellate consideration.

As to the issue of entitlement to an initial rating in excess 
of 30 percent for kidney stones, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part. 


FINDINGS OF FACT

1.  From June 6, 2001, degenerative changes of the left 
shoulder are manifested by limited abduction more nearly 
approximating unfavorable ankylosis.

2.  From June 6, 2001 degenerative changes of the right 
shoulder are productive functional impairment and limitation 
of abduction which more nearly approximate the criteria for 
unfavorable ankylosis.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for 
degenerative changes of the left shoulder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5107, 5107A (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200 and 5201 (2003).

2.  The criteria for an initial rating of 40 percent for 
degenerative changes of the right shoulder from have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5107, 5107A; 38 C.F.R. §§ 
3.159, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200, 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In summary, the RO in June 2001 granted an initial rating of 
40 percent for degenerative changes of the right shoulder and 
a 30 percent evaluation for degenerative changes of the left 
shoulder.  Each rating represented the maximum schedular 
evaluation under the rating scheme selected, Diagnostic Code 
5201.  The current ratings were effective April 7, 1994, 
which is the effective date for compensation as reflected in 
the RO rating decision in November 1998 that granted service 
connection on a secondary basis.  The veteran is right hand 
dominant.

The record also reflects that the veteran has received a 100 
percent evaluation under Diagnostic Code 5162 from October 
1989 and a 50 percent evaluation for carpal tunnel syndrome 
of the right upper extremity, and a 40 percent evaluation for 
carpal tunnel syndrome of the left upper extremity from June 
1998.

The VA medical examination in 1995 reported anterior and 
lateral elevation of 180 degrees for both arms.  The veteran 
had distal clavicle resection for right shoulder impingement 
in June 1998.  On reexamination in July 1998, abduction was 
80 degrees bilaterally.  
An outpatient report in June 1998 shows abduction was 80 
degrees on the right side and in July 1998, 50 degrees 
bilaterally.  A report in November 1998 noted abduction was 
80 degrees on the right side and 110 degrees on the left 
side.  On March 28, 2001, abduction was reported as 80 
degrees bilaterally.  The report noted the veteran had severe 
diminished functional range of motion secondary to pain from 
degenerative joint disease that severely limited his ability 
to move in a wheel chair.  He was not considered a good 
candidate for hemiarthroplasty.  

On a VA examination June 6, 2001, abduction was 30 degrees 
bilaterally.  The examiner reported severe bilateral 
degenerative joint disease with marked limitation of motions 
due to pain and minimal improvement following steroid 
injection.  Several X-ray reports obtained at various times 
during this period did show degenerative changes of the 
shoulders but did not mention fibrous union or nonunion of 
the humerus or loss of the humeral head.  Subsequent VA 
outpatient reports show abduction to 80 degrees bilaterally 
in late 2001.  

A VA examiner on November 25, 2002 reported that the veteran 
had a total of 70 degrees of active and passive abduction on 
the left and right.  The examiner found that active abduction 
on the right was 50 degrees at the scapulothoracic joint, but 
it was less than 25 degrees at the glenohumeral joint when 
the scapula was stabilized.  The examiner summarized the 
problems the veteran manifested with his shoulders on account 
of his wheel chair bound status, the limited relief with 
injections and limited treatment options.  The examiner 
stated that the disability of the shoulders caused weakened 
movement, excess fatigability and incoordination and that the 
pain, manifested by crepitation and discomfort on movement, 
would preclude employment.  The examiner stated that the 
veteran could move his shoulders without weight on them but 
that they did lock up.  

Subsequent VA outpatient reports show abduction of 70 degrees 
bilaterally in April 2003.  The veteran reported he could do 
only limited activity with his shoulders, being able to 
transfer from his wheelchair to his bed or chair with pain, 
but being unable to use crutches secondary to pain.  It was 
noted he had difficulty raising his arms.  In October 2003, 
abduction was 50 degrees on the right and 30 degrees on the 
left.  He was receiving injections.  
In January 2004 he reported easy fatigue with the slightest 
movement of the shoulders.  Abduction was 50 degrees on the 
right and 30 degrees on the left, and there was 
audible/painful crepitance.  In March 2004 the examiner noted 
the limitation in self-care on account of the shoulder 
disability.  Contemporaneous X-rays showed findings 
consistent with previous reports.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  
In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).




In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the right 
shoulder is proper.

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non-weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 U.S.C.A. § 4.71(a), Diagnostic Code-5010-5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under diagnostic code 5003.  Id.  In the absence 
of limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.

A 50 percent evaluation may be assigned for unfavorable 
ankylosis of the major scapulohumeral articulation, abduction 
limited to 25 degrees from the side.  A 40 percent evaluation 
may be assigned for unfavorable ankylosis of the minor 
scapulohumeral articulation, abduction limited to 25 degrees 
from the side.  A 40 percent evaluation may be assigned for 
ankylosis of the major scapulohumeral articulation 
intermediate between favorable and unfavorable.  A 30 percent 
evaluation may be assigned for favorable ankylosis of the 
major scapulohumeral articulation with abduction to 60 
degrees and ability to reach the mouth and head.  38 C.F.R. 
§ 4.71(a); Diagnostic Code 5200.



A 40 percent evaluation may be assigned for limitation of 
motion of the major arm to 25 degrees from side.  A 30 
percent evaluation may be assigned for limitation of motion 
of the minor arm to 25 degrees from the side.  38 C.F.R. 
§ 4.71(a); Diagnostic Code 5201.

An 80 percent evaluation may be assigned for loss of the 
humeral head, major.  A 70 percent evaluation may be assigned 
for loss of the humeral head, minor.  A 60 percent evaluation 
may be assigned for nonunion of the major humerus.  A 50 
percent evaluation may be assigned for nonunion of the minor 
humerus.  A 50 percent evaluation may be assigned for fibrous 
union of the major humerus.  A 40 percent evaluation may be 
assigned for fibrous union of the minor humerus.  38 C.F.R. 
§ 4.71(a); Diagnostic Code 5202.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement; for the shoulder, 
forward elevation (flexion) and abduction 0 to180 degrees, 
internal rotation 0 to 90 degrees and external rotation 0 to 
90 degrees.  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation-the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation. 38 C.F.R. 
§ 4.71.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).


The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased initial rating for degenerative changes of the 
shoulders has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a grant 
of the benefits sought on appeal on facts found basis for a 
portion of the appeal period.  

In any event, the Board will address the representative's 
argument that there remains a deficiency in the duty to 
notify and assist that would justify another remand.  In 
summary on the issue of an initial rating for degenerative 
changes of the shoulders, the Board concludes any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  Initially the Board observes that this 
appeal originated from a grant of service connection that 
occurred before the passage of the VCAA.  

Applying the recent precedent opinion of the VA General 
Counsel by analogy, the applicable evaluation for the 
degenerative changes of the shoulders did not require another 
VCAA notice.  The General Counsel reasoned that under 38 
U.S.C. § 5103(a), the Department of Veterans Affairs (VA), 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  Here the veteran 
received appropriate notice under the applicable notice and 
duty to assist provisions in effect in 1998.  
Thus, the reasoning applied in the situation discussed in 
VAOPGCPREC 8-03 would be as applicable by analogy to the 
situation in this case where the appeal of the initial rating 
was brought from the November 1998 grant of service 
connection.  

The Board cannot overlook the fact that the veteran did 
receive an acceptable VCAA letter late in 2003.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
Board notes the emphatic response to the request for 
additional evidence, his subsequent submission in March 2004 
and VA's more than adequate effort assistance to obtain a 
complete record.  Thus the holding in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) would not be applicable in light of 
the precedent opinion cited to previously.  The VCAA is not 
an excuse to remand all claims.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) holding a remand under the VCAA is 
not required where an appellant was fully notified and aware 
of the type of evidence required to substantiate a claim and 
no additional assistance would aid in further developing the 
claim.  

Having found the applicable notice and duty to assist 
provisions are met in this claim, the Board turns its 
attention to the merits.  


Initial Rating for Degenerative Joint Disease of the 
Shoulders

The Board's decision to grant the maximum scheduler 
evaluation available for the bilateral shoulder 
manifestations is essentially intended to convey that the 
rating should reflect the rating scheme for limited motion 
and other generally applicable provisions, principally those 
found in section 4.40 and 4.45.  The X-ray evidence did not 
show disability of the humerus to allow for consideration of 
the rating scheme, and there are alternative ratings more 
applicable as will be discussed below.


Regarding the shoulders, the VA records are probative of the 
level of impairment and provide the best evidence to evaluate 
the disability of each shoulder from the perspective of 
functional impairment.  The RO rated each shoulder in 
accordance with the examination findings, and found that each 
warranted the highest rating under Diagnostic Code 5201.  The 
record confirms painful motion.  

The veteran's disability of the shoulders is rated currently 
in accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, which assess basically evidence of 
limitation of motion of the arm as the primary rating 
criteria.  Diagnostic Code 5200 and 5202 may be applied 
alternatively with the both providing for higher evaluations, 
although Diagnostic Code 5200 considers a specific range of 
motion as a benchmark for its interval ratings.  The rating 
scheme for limitation of motion is appropriate for the 
veteran's disability in view of the diagnosis for the 
shoulder symptomatology, degenerative joint disease.  38 
C.F.R. §§ 4.20, 4.21.  The Board has noted that an analogous 
rating for impairment of the humerus under Diagnostic Code 
5202 would be inapplicable in view of the findings on 
examinations. 

The Board observes that the VA examinations overall did find 
substantial limitation of motion and none of the reports 
indicate that the veteran's pain complaints were out of 
proportion to his symptoms.  Indeed the injection therapy is 
ongoing and appears to offer only intermittent alleviation of 
his pain.  Functional loss due to pain will be rated at the 
same level as the functional loss where motion is impeded.  
Thus limitation of motion is not the sole prerequisite 
finding.  

Applying these considerations to the information on file and 
the rating schedular criteria leads the Board to conclude 
that an increased initial evaluation is warranted for each 
shoulder from June 6, 2001.  The shoulder symptoms have not 
shown appreciable difference since then and collectively they 
do appear to support the percentage evaluation of 50 percent 
for the right shoulder and 40 percent for the left shoulder 
by applying Diagnostic Code 5200.  This would factor in 
limitations of use of the upper extremities and the 
substantial compromise to "ambulate" on account of the 
shoulders.  



The examination in November 2002 was very thorough in 
explaining the functional impairment.  The pertinent 
limitation of abduction, particularly on the right side, has 
been reproduced on recent evaluations since that examination, 
thus leading the Board to conclude that the June 6, 2001 
report represented a clear differentiation in the 
manifestations on a facts found basis.  The rating scheme 
does not require a mechanical application of the schedular 
criteria, and applying the rating schedule liberally as 
intended results in a 50 percent evaluation for the right 
shoulder and a 40 percent evaluation for the left shoulder.  
This rating in each case recognizes symptomatic shoulders 
characterized by markedly limited abduction that approximates 
the level associated with unfavorable ankylosis and considers 
additional limitation of motion from pain, appreciable 
weakness and fatigue that adversely impacts the veteran in 
activity.  

In summary, the VA examination and other competent evidence 
appears to have clearly addressed the veteran's complaints 
and reported objective manifestations likely related to the 
disability of the shoulders.  The respective increase from 
June 2001 seems equitable as it accounts for the objectively 
confirmed manifestations and would support a higher initial 
evaluation on a facts found basis.  

38 C.F.R. §§ 4.40 and 4.45 as they relate to pain and factors 
other than limitation of motion appear to support the 
increased rating for each shoulder from June 2001 in light of 
the demonstrated of functional impairment.  Thus, there is 
appreciable impairment from pain that complements the 
diminished range of motion for both shoulders that would 
place the evidence in favor of the claim for a higher initial 
rating for a portion of the appeal period.  

The Board has reviewed the record with limitations imposed by 
the amputation rule in mind in light of the separate ratings 
for disabilities of each upper extremity as well as the 
veteran's receipt of a 100 percent evaluation for another 
disability that is not protected at this time.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that although 
the RO provided the criteria for extraschedular evaluation 
and obviously considered them, it did not grant compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the record offers a clear schedular basis for 
a higher evaluation which overcomes the need to rely on 
extraschedular factors.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this matter.


ORDER

Entitlement to an initial increased rating of 50 percent for 
degenerative changes of the right shoulder is granted from 
June 6, 2001, subject to the regulations governing the 
payment of monetary awards.

Entitlement to an initial increased rating of 40 percent for 
degenerative changes of the left shoulder is granted from 
June 6, 2001, subject to the regulations governing the 
payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In light of the record that does not show an intent to limit 
the appeal to a specific rating, it is reasonable to apply 
the general rule that presumes a claimant seeks the highest 
schedular evaluation available.  See AB v. Brown, 6 Vet. App. 
35 (1993).  In essence, the appeal warrants consideration of 
renal impairment as an alternative basis for a higher initial 
evaluation.

It is important to note that the rating scheme for renal 
disorders changed during the period of this appeal.  See 59 
Fed. Reg. 2527-2529 (Jan. 18, 1994).  According to the 
binding precedent of the VA General Counsel, when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the first 
determination is whether the amended regulation is more 
favorable to the claimant.  This is accomplished through 
application of the pre-amendment and post-amendment version 
of the regulations to the facts unless it is clear from a 
facial comparison of both versions that one version is more 
favorable.  

If the amended regulation is more favorable, the retroactive 
reach is no earlier than the effective date of the change.  
The prior version of the regulation is used to rate the 
veteran's disability for any period preceding the effective 
date of the amendment where the current version is deemed 
more favorable.  The prior version of the regulation shall 
determine the appropriate rating for periods both before and 
after the regulatory change if it is more favorable.  
VAOPGCPREC 3-00; see also 38 U.S.C.A. § 7104(c).

The Board is of the opinion that a comprehensive medical 
review would materially assist in the adjudication of this 
appeal.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted since 
both versions of the regulation include medical 
determinations in the assessment of the level of disability 
that have not been made previously.  

The RO analysis in the March 2004 supplemental statement of 
the case seemed to interpret the record as not showing renal 
impairment to a level supporting a higher evaluation under 
that rating scheme.  However, the medical reports do not 
contain a clear evaluation for renal impairment to allow for 
an informed determination.  The current and former versions 
of the regulation appear to have had substantially different 
criteria.  In any event recent studies appear to confirm 
renal impairment.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

A record of his notification must be 
incorporated into the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for kidney 
pathology/symptomatology since 1993.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  Following the above, the VBA AMC 
should arrange for a VA special 
genitourinary examination of the veteran 
by an appropriate medical specialist, 
including on a fee basis if necessary, to 
review the record for the purpose of 
ascertaining the nature, extent of 
severity of the veteran's kidney 
disability, in particular the nature and 
severity of renal dysfunction.


The claims file, copies of the previous 
and amended criteria for rating kidney 
disorders under 38 C.F.R. § 4.115, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).

The examiner must be requested to express 
an opinion as to the level of renal 
dysfunction from 1993 forward in the 
context of the rating criteria in effect 
prior to February 17, 1994 and as amended 
from that date.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinion(s) 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
must review the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an initial rating in excess of 30 percent 
for kidney stones. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for an increased 
initial rating for kidney stones, and may result in a denial.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



